11/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0442



                       Supreme Court Cause No. DA 21-0442


WILLIAM SCOTT ROGERS,
individually and on behalf of all others         GRANT OF EXTENSION
similarly situated,

             Plaintiffs – Appellees,
      v.

LEWIS & CLARK COUNTY,

             Defendant – Appellant.


      Appellant Lewis & Clark County, having moved this Court for an extension

of time to file its opening brief, and good cause appearing;

      IT IS HEREBY ORDERED that Appellant has up to and including

December 20, 2021 in which to file its opening brief.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                      November 8 2021